                      AH-a6)e,c3i
           Case 2:20-cv-00808-WHA-JTA Document 1-1 Filed 10/08/20 Page 1 of 4
                                               3-)ee,-1-
51-0,-i-eneicnt Df                            Dci (Yr yOtit CaSe- If)t°
 I yet, --111e fendcdcfs of Buceack anct Pardo ns
  coa Par6ks,


                                                   of A             bovm a



Now Coihei            Pia(c)f;IT            /040(1;0              -61-f(

ALS      0,1262        lq5q93                                     )
                                                   ei iviP LS'A-10A

6orcec-i-ici4A1      rac-; :-fy             ve -         3e64                   4LD(X:-.
               Case 2:20-cv-00808-WHA-JTA Document 1-1 Filed 10/08/20 Page 2 of 4




                    er
      round3 Pres.enic i ro                        Defenciarif

    Buc.tet Gi ct Pardon 00,4 aro lie3
 i) Dd beraicly        d;fPepe/it 40

      piettAcr acfainlyiechcoi an                       S        cler    of dharothr
    A Ci//06 bWant eoLag

      e-riA      4a0d tin m3tiott            Ro;ssh e e

,a)   up             Afyimdfrien-f
                    eteicson
 lr"" Anionio L. Z-5---              af-kr-     btinj -ra A.cly       ote.4seet
oiurdRrer by -1-telc Cur-taut o+ Pardons 441 Pardl4s , ply
                                                                                   /iic I?)
 pcison has be.en on ot_ down yvetA, spi`rAl,                                hard. -fjr-
Pit 44 be(eivC _LC            -evtir           oulf          priisein          4-14(. vecy
p                  höidj        key -4-0 fyiy if-cedar\ h                    6114 Ca((
        OL, pelurJ-Crer   vyhen             h aye nev?Í had et. ne occlier
--Ftrtqrti           +7, itvisv f (
                       ri              .1 -1 vo ved      ;IP) dal aci i'v 147 -Fry
 escofe e real                   ntver            e) 044- of prijon, 71:), Wier
                               look -10          4-h.e_ void by .vrieratip5 i,v;1-17
ft-4110tLe off(O(CS and s4AiT 61-44on Co rffeAl;AA                            1.47 4101/01- -

                                                        OurectK 1.06d larti4sed cne:or
!woosoaft ;17. My FaAte beleive2
murdtr dt5              my 04                  bet-o,j a                 abuildi't101
-Throvi5h "i-FP-tt-ervf L5tíf- be(19 proyons ef splci4(4 ( n4eirmljuii
 ftlf ex                             tviom -1-hffi was a 660,1 0..haa,m be.;a4
   yairt+.0    prat ollet -(4(149 (peal releas4        Joei_pey as A_
                        Case 2:20-cv-00808-WHA-JTA Document 1-1 Filed 10/08/20 Page 3 of 4
         abiddl5 airier : C.,spetii4 a ir Alr 6raddielic kd emetitited
  Loultr 47ht rtcfrqd-omot pviI re_ or Ainid Ade Aw-,4 1(en,t pit/ear()
       hu- arok frdin ri.30/1"' Ad 4-koti-
                                                                      J
  elk- records tila,   061)
                          1 el eici  if   diAA144 preljAa1-1     kvAs
  h opeL(' 3:11                              1 -4 be looked et-f
                          jtf 1-he typor-km.01
  Ottompit:k ine4-fs                 aid     ahfi4j4            he      fe-smienea All erwryei;
 hi, +fie               paroie     board hpi so              .afie4 obd pavious)./-kw4tqc
           W             ifel,41efed                                 ole4;e6e eAry a3 tt eda-

yjded /ow-44(er                   Ail' /loot         if     fray geed/Vbskned. WAJ god;dige  (
Also ,Any lonj                                                 f(;cc Any oco- cf.      ol(0-s-
confi.n ctel                       r           3\n,r                 cor,;,,
 ctrn          1
               . 1'ly      e6ISR-.            h Ck         nd   -60AnocL(       hdp               4-7) Aty
ehie(led            rid"         1A/ctitctirn) rcieufictn.i     kit47         C4)n v pC,-(c.0(
                                                                        Vl~                       ctrefewl
Tvs-e;re                           ketvt()    +6     610   14A/'er
                                                               1        48' fiflAnaciVfr         sUrvik
14,(liff    -
           fel          cerkt    eet
                Case 2:20-cv-00808-WHA-JTA Document 1-1 Filed 10/08/20 Page 4 of 4


54_
    oct‘z_ ci        --e a                                    ocf      (4 kmerf
cout -I, do -C;                                                       aC     &Wit, 6-11C



n0 ut3e5 ci -54 40.e),
                                                          •
                                                              4tr)el    ce_           esitc;4(1/
                                Arly          u           rd
         I.,ouLd et                                         btlitr   644 -fhaT-1
         my 6144 of           inakilvt
                                   )    parole      h-e lel
                                         a Ce_ethelpi Oh pien+.3     anA                 r-e cords
   -tv-tc            olL4-e 40                       '

                                                               cce          CCF4e r iyky
      -14-kc 4;Ale-               yhy   pa:‘ n
                                                    e_                of   a cc,(4..)&141071s
eolv oyer   and   -(etnce,  bo+h     oksw -W
                                 row-se r-,            f)--rejc     FT+ OD
        W6           y
                     c
          c1611ar3 (1) 8)000,0v..- filly VIC. will n(twr
         f€'0,i1'6 4o e_ d\r- 3                h v              c_ ee__ +he-
re,a rt _TAL 0-ear                             pri,sto when ---the pooele

       bolA 'Hit key -10 6-ty -r( e.e d(,,vt ));I = kti.c-s a_ &Jcw
ea mu rcbec“- aook_ oterlie-d my re ff ae__ e                    or
